UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-35083 GSI Group Inc. (Exact name of registrant as specified in its charter) New Brunswick, Canada 98-0110412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 125 Middlesex Turnpike Bedford, Massachusetts, USA (Address of principal executive offices) (Zip Code) (781) 266-5700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of July 31, 2015, there were 34,410,418 of the Registrant’s common shares, no par value, issued and outstanding. GSI GROUP INC. TABLE OF CONTENTS ItemNo. PageNo. PART I — FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS (unaudited) 1 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM4. CONTROLS AND PROCEDURES 32 PART II — OTHER INFORMATION 33 ITEM1. LEGAL PROCEEDINGS 33 ITEM1A. RISK FACTORS 33 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM4. MINE SAFETY DISCLOSURES 33 ITEM5. OTHER INFORMATION 33 ITEM6. EXHIBITS 34 SIGNATURES 35 EXHIBIT INDEX 36 PART I—FINANCIAL INFORMATION Item1. Financial Statements GSI GROUP INC. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars or shares) (Unaudited) July 3, December31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $253 and $282, respectively Inventories Income taxes receivable Deferred tax assets Prepaid expenses and other current assets Assets of discontinued operations — Total current assets Property, plant and equipment, net Deferred tax assets Other assets Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Current portion of long-term debt $ $ Accounts payable Income taxes payable Deferred tax liabilities Accrued expenses and other current liabilities Liabilities of discontinued operations — Total current liabilities Long-term debt Deferred tax liabilities 35 Income taxes payable Other liabilities Total liabilities Commitments and Contingencies (Note 13) Stockholders’ Equity: Common shares, no par value; Authorized shares: unlimited; Issued and outstanding: 34,409 and 34,219, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total GSI Group Inc. stockholders’ equity Noncontrolling interest — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 GSI GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands of U.S. dollars or shares, except per share amounts) (Unaudited) ThreeMonthsEnded SixMonthsEnded July 3, June 27, July 3, June 27, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development and engineering Selling, general and administrative Amortization of purchased intangible assets Restructuring, acquisition and divestiture related costs Total operating expenses Operating income from continuing operations Interest income (expense), net ) Foreign exchange transaction gains (losses), net ) Other income (expense), net Income from continuing operations before income taxes Income tax provision Income from continuing operations Loss from discontinued operations, net of tax ) Consolidated net income Less: Net income attributable to noncontrolling interest — (3 ) — ) Net income attributable to GSI Group Inc. $ Earnings per common share from continuing operations: Basic $ Diluted $ Loss per common share from discontinued operations: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Earnings per common share attributable to GSI Group Inc.: Basic $ Diluted $ Weighted average common shares outstanding—basic Weighted average common shares outstanding—diluted The accompanying notes are an integral part of these consolidated financial statements. 2 GSI GROUP INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands of U.S. dollars) (Unaudited) ThreeMonthsEnded SixMonthsEnded July 3, June 27, July 3, June 27, Consolidated net income $ Other comprehensive income (loss): Foreign currency translation adjustments, net of tax (1) ) Pension liability adjustments, net of tax (2) ) ) 14 Total other comprehensive income (loss) ) Total consolidated comprehensive income (loss) Less: Comprehensive income attributable to noncontrolling interest — (3 ) — ) Comprehensive income (loss) attributable to GSI Group Inc. $ The tax effect on this component of comprehensive income was $0.5 million for the three and six months ended July 3, 2015 and $0.2 million for the three and six months ended June 27, 2014. The tax effect on this component of comprehensive income was not material for all periods presented. See Note 4 for the total amount of pension liability adjustments reclassified out of accumulated other comprehensive income (loss). The accompanying notes are an integral part of these consolidated financial statements. 3 GSI GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. dollars) (Unaudited) Six MonthsEnded July 3, June 27, Cash flows from operating activities: Consolidated net income $ $ Less: Loss from discontinued operations, net of tax 13 Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities of continuing operations: Depreciation and amortization Provision for inventory excess and obsolescence Share-based compensation Deferred income taxes ) Earnings from equity-method investment ) ) Gain on disposal of business ) — Non-cash restructuring and acquisition related charges Other Changes in assets and liabilities which (used) provided cash, excluding effects from businesses purchased or classified as discontinued operations: Accounts receivable ) ) Inventories ) 60 Income taxes receivable, prepaid expenses and other current assets Accounts payable, income taxes payable, accrued expenses and other current liabilities Other non-current assets and liabilities ) ) Cash provided by operating activities of continuing operations Cash provided by (used in) operating activities of discontinued operations ) Cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Acquisition of businesses, net of cash acquired ) ) Proceeds from sale of business, net of transaction costs — Proceeds from the sale of property, plant and equipment 52 Cash provided by (used in) investing activities of continuing operations ) Cash used in investing activities of discontinued operations — ) Cash provided by (used in) investing activities ) Cash flows from financing activities: Borrowings under revolving credit facility Repayments of long-term debt and revolving credit facility ) ) Payments for debt issuance costs — ) Payments of withholding taxes from stock-based awards ) ) Capital lease payments ) ) Other financing activities Cash provided by (used in) financing activities of continuing operations ) Cash provided by financing activities of discontinued operations — — Cash provided by (used in) financing activities ) Effect of exchange rates on cash and cashequivalents Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning ofperiod Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Income tax refunds received $ 17 $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSI GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF JULY 3, 2015 (Unaudited) 1. Basis of Presentation GSI Group Inc. and its subsidiaries (collectively referred to as the “Company”, “we”, “us”, “our”) design, develop, manufacture and sell precision photonic and motion control components and subsystems to Original Equipment Manufacturers (“OEMs”) in the medical and advanced industrial markets. The Company is a leader in highly engineered enabling technologies, including CO2 laser sources, laser scanning and beam delivery products, optical data collection and machine vision technologies, medical visualization and informatics solutions, and precision motion control products. The Company specializes in collaborating with OEM customers to adapt its component and subsystem technologies to deliver highly differentiated performance in their applications. The accompanying unaudited interim consolidated financial statements have been prepared in U.S. dollars and pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”), the instructions to Form 10-Q and the provisions of Regulation S-X pertaining to interim financial statements. Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. The interim consolidated financial statements and notes included in this report should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014. In the opinion of management, these interim consolidated financial statements include all adjustments and accruals of a normal and recurring nature necessary to fairly state the results of the interim periods presented. The results for interim periods are not necessarily indicative of results to be expected for the full year or for any future periods. During the quarter ended July 3, 2015, the Company deconsolidated its 50% owned joint venture, Excel Laser Technology Private Limited (the “India JV”), as a result of an agreement executed in June 2015 to sell 100% of the Company’s interest in the India JV. The accounts of the India JV were previously included in discontinued operations in the consolidated financial statements.
